Dechow v Dechow (2018 NY Slip Op 03293)





Dechow v Dechow


2018 NY Slip Op 03293


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND CURRAN, JJ.


610 CA 17-01605

[*1]PATTI DECHOW, PLAINTIFF-APPELLANT,
vTERRY DECHOW, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


HOGAN WILLIG, PLLC, AMHERST (STEVEN G. WISEMAN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
EMILY A. VELLA, SPRINGVILLE, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cattaraugus County (Jeremiah J. Moriarty, III, J.), dated April 5, 2017. The order, among other things, awarded defendant attorney fees in the amount of $3,142.75. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Dechow v Dechow ([appeal No. 1] — AD3d — [May 4, 2018] [4th Dept 2018]).
Entered: May 4, 2018
Mark W. Bennett
Clerk of the Court